Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2022

                                      No. 04-21-00416-CV

                                      Kimi-Lyn MURRAY,
                                           Appellant

                                                 v.

                                        Phillip MURRAY,
                                              Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19449
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER
       Appellant’s brief is currently due on May 23, 2022. On May 2, 2022, appellant filed a
“Motion to Supplement Reporter’s Record,” which stated: (1) a previously requested volume of
the reporter’s record had not been filed in this court; and (2) appellant had recently requested the
preparation of an additional volume. Appellant’s motion included a letter to court reporter
Sachiko Nagao showing that appellant requested the preparation of these volumes on May 2,
2022. We ORDER court reporter Sachiko Nagao to file the requested volumes by May 18,
2022.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court